March 15, 1993        [NOT FOR PUBLICATION]
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 92-1351

               NATIONAL LABOR RELATIONS BOARD,

                         Petitioner,

                             and

           GENERAL WAREHOUSEMEN, SHIPPERS, PACKERS,
          RECEIVERS, STOCKMAN, CHAUFFEURS & HELPERS,
           LOCAL UNION NO. 504, affiliated with THE
           INTERNATIONAL BROTHERHOOD OF TEAMSTERS,
             CHAUFFEURS, WAREHOUSEMEN AND HELPERS
                     OF AMERICA, AFL-CIO,

                         Intervenor,

                              v.

               LINDENMEYR/MUNROE, A DIVISION OF
              CENTRAL NATIONAL GOTTESMAN, INC.,

                         Respondent.

                                         

              ON APPLICATION FOR ENFORCEMENT AND
                  PETITION FOR REVIEW OF AN
         ORDER OF THE NATIONAL LABOR RELATIONS BOARD

                                         

                            Before

                    Selya, Circuit Judge,
                                        
               Campbell, Senior Circuit Judge,
                                             
                  and Boudin, Circuit Judge.
                                           

                                          

Nathan L. Kaitz with  whom Morgan, Brown  & Joy were on brief  for
                                               
respondent.
Julie  Broido, Senior  Attorney, National  Labor  Relations Board,
             
with   whom  Peter  Winkler,   Supervisory  Attorney,  National  Labor
                       
Relations  Board, Jerry  M.  Hunter, General  Counsel, National  Labor
                               
Relations  Board,  Aileen  A.  Armstrong,  Deputy  Associate   General
                                    
Counsel,  National  Labor Relations  Board,  Yvonne  T. Dixon,  Acting
                                                         
Deputy General Counsel, National Labor Relations Board and Nicholas E.
                                                                  
Karatinos, Acting Associate General Counsel,  National Labor Relations
     
Board, were on brief for petitioner.
Brian W.  Mellor with  whom Mark D.  Stern and the  Law Office  of
                                                                  
Mark D. Stern, P.C. were on brief for intervenor.
              

                                         

                                         

     Per  Curiam.   The  National Labor  Relations Board  has
                

petitioned   to   enforce   its   order   against  respondent

Lindenmeyr/Munroe, a division  of Central National Gottesman,

Inc.  ("the  company").   The  order directs  the  company to

bargain with  Local 504  of the International  Brotherhood of

Teamsters,  Chauffeurs, Warehousemen  and Helpers  of America

("the  union").  Agreeing that  the order is  valid, we order

its enforcement.

     Lindenmeyr/Munroe  operates  a  warehouse in  Mansfield,

Massachusetts, from which it distributes paper products.  The

company hired Donald Dooley on April  1, 1986 to serve as the

night shift  foreman.  On  March 28, 1989, the  union filed a

petition  with the Board seeking  to represent a  unit of the

company's warehouse employees.  The Board's Regional Director

issued a  direction of election  on May 10,  1989, permitting

Dooley  to vote as an employee subject to the company's claim

that he  was  a "supervisor"  within the  meaning of  section

2(11)  of  the  National Labor  Relations  Act,  29  U.S.C.  

152(11).

     The Board conducted the election on June 8, 1989.  Aside

from Dooley's vote, the  tally of unchallenged ballots showed

eight  votes  for  the  company  and  eight  for  the  union.

Dooley's ballot  (which favored  the union) was  the deciding

vote.   The Board's Regional Director  then ordered a hearing

to be conducted before an administrative law judge to resolve

                             -3-

the issue of Dooley's  status.  The administrative  law judge

conducted  the  hearing, determined  that  Dooley  was not  a

supervisor,  and  directed  that  his ballot  be  opened  and

counted.  The  Board adopted the  recommended order, and  the

Regional Director  thereafter certified  the union.   On June

21,  1991,   the  union   requested  the  company   to  begin

bargaining.      The   company   refused,   citing   improper

certification of the bargaining unit as its basis.

     Upon the  company's refusal to bargain,  the union filed

an unfair labor  practice charge.   On August  15, 1991,  the

Regional Director  charged  that  the  company  had  violated

sections 8(a)(1) and (5)  of the Act, 29 U.S.C.     158(a)(1)

and  (5).  The company  admitted the refusals  to bargain but

asserted that  the union  was improperly certified  because a

determinative  vote was  cast  by a  supervisor.   On summary

judgment, the Board entered an order dated November 26, 1991,

finding  that the company had violated the Act as charged and

requiring that it bargain.   Enforcement of the order  is now

sought,  pursuant  to section  10(e)  of the  Act,  29 U.S.C.

160(e).

     The  sole   issue  is  whether  there   is  "substantial

evidence" in  the record to justify the  Board's finding that

Dooley was not a supervisor.  Universal Camera Corp. v. NLRB,
                                                            

340 U.S. 474, 488 (1951).  Section 2(11) of the Act provides:

             The   term   "supervisor"  means   any
          individual   having  authority,   in  the

                             -4-

          interest  of  the   employer,  to   hire,
          transfer,   suspend,  lay   off,  recall,
          promote,  discharge,  assign,  reward  or
          discipline     other     employees,    or
          responsibly to direct  them, or to adjust
          their   grievances,  or   effectively  to
          recommend such action,  if in  connection
          with the  foregoing the exercise  of such
          authority is not of  a merely routine  or
          clerical  nature, but requires the use of
          independent judgment.

The  statute is  read in  the  disjunctive.   Any one  of the

enumerated  capabilities can  confer supervisory  status upon

the individual.  E.g., Maine Yankee Atomic Power v. NLRB, 624
                                                        

F.2d  347,  360  (1st Cir.  1980).    However, gradations  of

authority  ranging from "top executive to `straw boss' are so

infinite  and subtle  that of  necessity a  large measure  of

informed discretion is involved in the exercise by the  Board

of its primary function to determine those who as a practical

matter   fall   within   the   statutory  definition   of   a

`supervisor.'"   NLRB v. Swift and Company, 292 F.2d 561, 563
                                          

(1st Cir. 1961).

     In this  case, the  administrative law judge  found that

Dooley's work day was "almost indistinguishable" from that of

the  other warehousemen on his shift.  Dooley like the others

"picked"  orders  and  loaded   them  on  pallets  for  truck

delivery.   He  clocked in  and out,  was paid  on an  hourly

basis,  had no  office or  desk, did  no extra  paperwork and

attended  no management meetings.  Hiring  and firing was the

province  of Dooley's  own superiors.   Although  Dooley gave

                             -5-

certain orders, the administrative law judge found them to be

limited in scope, mechanical in nature, and involving no real

use of independent judgment.  The Board could thus reasonably

find that  Dooley exerted "the routine exercise  of a skilled

worker's control over  less capable employees, and  was not a

supervisor sharing  the power of management."   Goldies, Inc.
                                                             

v. NLRB, 628 F.2d 706, 710 (1st Cir. 1980).
       

     The  company  argues  that  when it  hired  Dooley,  his

superiors  described his  authority  to him  in broad  terms,

including the power effectively to recommend discipline.  The

administrative law  judge  found  that  this  description  of

Dooley's authority had  been provided to Dooley  "once upon a

time," but  he also found that Dooley's  actual authority did

not  correspond to the original description.  While it is the

existence and not the  exercise of authority that establishes

supervisory status, NLRB v. Leland-Gifford Co., 200 F.2d 620,
                                             

625  (1st Cir. 1952), we think that the existence of Dooley's

authority was reasonably in dispute in this case.

     Specifically,  the administrative  law  judge  found  no

indication   that   Dooley   himself   had   ever   exercised

disciplinary  authority,  recommended   discipline  or   even

reported any  misbehavior of others to superiors.   There was

no evidence that other workers had ever been told that Dooley

had such  authority.  Indeed,  while Dooley  could report  or

recommend  anything  to management,  Dooley  himself observed

                             -6-

that  "anybody else could" too.  The picture painted by these

and  other facts  strongly suggests  that neither  Dooley nor

anyone  else behaved  as if  he had  been entrusted  with any

special disciplinary authority.  In sum, the Board's decision

is  a   reasonable  evaluation   of  the  facts   based  upon

substantial evidence.

     The petition for enforcement is granted.
                                            

                             -7-